NUMBER 13-10-00674-CV

                                        COURT OF APPEALS

                             THIRTEENTH DISTRICT OF TEXAS

                                CORPUS CHRISTI - EDINBURG


    IN RE ARMANDO GARCIA CARDENAS, MARVELIA GARCIA DEL
        FIERRO, AND BLANCA ESTELLA GARCIA DEL FIERRO


                             On Petition for Writ of Mandamus.



                                     MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Rodriguez and Garza1
                   Memorandum Opinion Per Curiam 2
        By petition for writ of mandamus, Armando Garcia Cardenas, Marvelia Garcia

Del Fierro, and Blanca Estella Garcia Del Fierro, contend that the trial court erred in

refusing to grant their plea to the jurisdiction and in allowing specified discovery to

proceed during the abatement of the underlying cause. The Court requested that the


        1
           The Honorable Linda Reyna Yañez, former Justice of this Court, did not participate in this opinion
because her term of office expired on December 31, 2010, and she was replaced on panel by Justice Dori Contreras
Garza in accordance with the appellate rules. See TEX. R. APP. P. 41.1(a).
        2
           See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not required
to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
real parties in interest file a response to the petition for writ of mandamus, and a

response was duly filed on January 4, 2011, by Armando Garcia, Jr.

        Mandamus is an extraordinary remedy that issues only if the trial court clearly

abused its discretion and the relator has no adequate remedy by appeal. In re Sw. Bell

Tel. Co., 235 S.W.3d 619, 623 (Tex. 2007) (orig. proceeding). It is the relator’s burden

to provide this Court with a sufficient record to establish the right to mandamus relief.

Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992); In re Pilgrim’s Pride Corp., 187
S.W.3d 197, 198-99 (Tex. App.–Texarkana 2006, orig. proceeding); see TEX. R. APP. P.

52.3.    The Court, having examined and fully considered the petition for writ of

mandamus and the response thereto, is of the opinion that relators have not shown

themselves entitled to the relief sought. Accordingly, the petition for writ of mandamus

is DENIED. See TEX. R. APP. P. 52.8(a).



                                                             PER CURIAM

Delivered and filed the
6th day of January, 2011.




                                               2